LACOMBE, Circuit Judge.
I concur with the views expressed by Judge Hanford in Roberts v. Navigation Co. (C. C.) 104 Fed. 577, that the averments are sufficient where the party whose citizenship is asserted is a corporation.. Upon the affidavits defendant is clearly entitled to a dismissal. Complainant’s counsel asserts that he doubts the truth of the affidavits and the accuracy of the transcript of minutes sworn to, which show the resignation of the .person served, both as officer and director, five days before he was served. But such doubts are not sufficient to warrant sending the matter to a master. The probabilities are that resignation was presented and accepted. Ordinary prudence, in view of the controversy with plaintiff, would seem to require some such action on the part of Mr. Voight before he ventured within this jurisdiction on other business. Motion granted.